 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDBON WIT TELLER, INC. and AMALGAMATED CLOTHING WORKERS OF AMER-ICA, CIO, PETITIONERandRETAIL CLERKS INTERNATIONAL AssoclA-TION, AFLBONWIT TELLER, INC.andRETAIL CLERKS INTERNATIONAL ASSOCIA-TION, AFL.Cases Nos. 2-RC-1026 and £-CA-1052.October 2,1951Decision and Order .On December 19, 1950, Trial Examiner Charles W. Schneider issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also rec-ommended that the election held in Case No. 2-RC-'106 on September15, 1949, be set aside.Thereafter, the Respondent and Retail ClerksInternational Association, AFL, hereinafter called RCIA, filed ex-ceptions to the Intermediate Report and supporting briefs.The request of the RCIA for oral argument is denied, because inour opinion, the record and briefs, adequately set forth the issues andthe positions of the parties.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and briefs, and the entire record in the case,and hereby adopts. the Trial Examiner's findings, conclusions, andrecommendations, with the following modifications and additions:-1.The hearing in this matter was held from September 14 to 27,1950.On September 18, 1950, Mr. Denham resigned his office asGeneral Counsel of the Board.His successor, Mr. Bott, was appointedon September 28, 1950.At the close of the hearing the Respondentmoved to dismiss the complaint on the ground that, as Section 3 (d)of the amended Act gives the General Counsel exclusive authorityto prosecute complaints, there was no statutory authority to proceed.The Trial Examiner denied this motion, and the contention is re-newed in the Respondent's brief before us.We agree with the Trial Examiner's conclusion on this issue, al-though we do not adopt all of the reasoning by which he reached thatconclusion.Mr. Denham, while in office, had issued the complaint onwhich the hearing was held, and had delegated to his representativeat the hearing the authority to prosecute the complaint.The hearingwas already in progress when he surrendered office.The Respondent96 NLRB No. 73. BO1VWIT TELLER, INC.609does not contend that it was deprived of a fair hearing, or otherwiseprejudiced by the fact that part of the hearing was conducted duringthe temporary vacancy in the office of the General Counsel whichfollowedMr. Denham's resignation.The Respondent's argumentthat this proceeding should be set aside is based solely on a very literalreading of Section 3 (d). But it is clear on its face that the languageof that Section was not directed at, or drafted with a view to, thespecial and unusual circumstances present here; and neither in thatSection nor elsewhere in the Act do we find any expression of anintent by Congress to reach the result which the Respondent urges.Nor has the Respondent demonstrated in what respect the generalaim of Section 3 (d) to achieve a separation between the prosecutoryand adjudicative functions of this agency would be served by such aresult, or in what respect a contrary result would conflict with thatpurpose.We are satisfied that Section 3. (d) of the Act does notrequire that this proceeding be set aside, and that the purposes andpolicies of the Act will best be effectuated by deciding the case on therecord now before us.2.We agree with the Trial Examiner that the announcement ofthe pendency of wage increases in President Rudolph's speeches ofSeptember 9 and 10, and in the departmental meetings, constituted apromise of benefit to employees, which was reasonably calculated todeter them from voting for the RCIA in the runoff election of Sep-tember 15, 1949, thereby violating Section 8 (a) (1) of the Act, andinterfering with their freedom of choice in the election.It is imma-terial that the Respondent did not expressly condition the granting ofwage increases on RCIA's losing the election.It is sufficient that thepurpose, and natural effect, of the announcement was to convince theemployees that they did not need a union in order to obtain wageincreases or other improvements in their conditions of employment.2U A A majority of the Board 3 believes, contrary to the Trial Exam-iner, that Section 10 (b) of the Act bars a finding that the Respondentviolated the Act by withholding the February wage increases.Thecharge in this case was not served upon the Respondent until Decem-ber 1, 1949.The Respondent's semiannual February wage review,which would normally have resulted in the granting of selective wageincreases, was discontinued in February 1949.It was this actionwhich the Trial Examiner found to violate Section 8 (a) (1) of the' SeeQueen City Valves,Inc.,93 NLRB 1576;Wyman-Gordon Company,62 NLRB 561,583; F.W. Woolworth Co. v. N. L. R. B.,121 F. 2d 658 (C. A. 2) ; N.L. It. B. v. JonesFoundry & MachineCo,123 F. 2d 552(C. A. 7).2We do not agree, however,with the Trial Examiner's finding that Rudolph's speechescontained a threat of reprisalWe find nothing in those speeches to suggest that thepending wage increases would be withheld beyond the date of the election, or that theywould not be granted if the RCIA won the election.3Chairman Herzog,Members ReynoldsandMurdock. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct.While recognizing that under Section 10 (b) of the Act nofinding of unfair labor practices could be based on any action taken bythe Respondent before June 1, 1949,4 the TrialExaminerfound thatthe Respondent violated the Act by maintaining, after June 1, 1949, itspolicy of not reviewing wages during RCIA's organizational cam-paign.Assuming, without deciding, that the initial decision of the Re-spondent in February to discontinue the processing of the wagereviews violated the Act, we do not believe that the mere failure ofthe Respondent during the 6-month limitation period to modify orrescind that decision may be regarded as a continuing violation of theAct.Any other view would tend to nullify the purpose of Congressin enacting Section 10 (b) .r,Accordingly, the complaint will bedismissed insofar as it alleges that the withholding of the Februaryincreases violated the Act.As Section 10 (b) applies only to unfair labor practices, it wouldnot, of course, preclude a finding that the withholding of the Februaryincreases interfered with the employees' freedom of choice in theelection of September 15, 1949, so as to require that the election be setaside.However, because we find ample reason for setting the elec-tion aside without considering the withholding of the February in-creases, a majority of the Board finds it unnecessary to consider thatquestion.64.We agree with the Trial Examiner's finding that the Respondentviolated Section 8 (.a) (1) of the Act by the statement of Niemark, arepresentative of the Respondent, that wage increases would be furtherdeferred by the Respondent if RCIA won the election, and by Super-visor Burchett's statement that the Respondent would change its wage,promotion, and layoff policies if it had to bargain with a union 7We4 Section 10 (b) prohibits the issuance of a complaint based on unfair labor practicesoccurring more than 6 months before charges have been filed and served.As the chargein this case was served on December1, 1949, the6-month period began to run on June 1,1949.°SeeGoodall Company,86 NLRB 814.°Members HoustonandStyles,contraryto the majority of the Board,would affirm theTrial Examiner's finding that by continuingtowithhold the Februaryincreases afterJune1,1949, theRespondent violated Section 8(a) (1) of the Act, and thereby inter-fered with the election.They are of the opinionthat the conduct involvedexerted itscoercive effect in a continuing manner and that the statute of limitations is therefore nomore of a barrier to the finding of violation of Section 8 (a) (1) than was true undersimilar circumstances inSuperior EngravingCo. v. N. L. R.B., 183 F. 2d 783,790 (C. A. 7).aAs these statements were made by representatives of management,whom the employeescould reasonably consider to be speaking for management,and related to matters whichwere to some extent, at least,within the control of management-i.e , the course of theRespondent's negotiations withRCIAif it won the election-we find that these statementswere threats of reprisal,and not merely privileged predictions as to matters over whichthe Respondent had no control,or mere prophecies by one who had no "authority or powerto change [the] prophecies into realities."Cf.N. L. R. R. v.Mylan-SpartaCo., 166 F. 2d485 (C. A. 6). BONWIT TELLER, INC.611agree,also, that by these statements the Respondentinterfered with afreechoice in the election..5.There remains for consideration the question whether the Re-spondentviolated the Act by failing to grant RCIA's request of Sep-tember 12, 1949, for an opportunity to speak to the employees in theRespondent's New York store under conditionssimilarto those at-,tending Rudolph's speech in that store on September 9.Like the Examiner, we find that in denying RCIA an opportunityto address the employees under conditions similar to those underwhich the Respondent made its speech of September 9, the Respond-ent violated Section 8 (a) (1) of the Act.We find also that the Re-spondent thereby interfered with a free choice in the election of Sep-tember 15.In reaching these conclusions, we rely upon the followingconsiderations :Particularly persuasive in the instant case is the fact that the netresult of the Respondent's denial of the Union's request was to applya no-solicitation rule discriminatorily.The Respondent had for-bidden the solicitation of employees by union organizers on the sellingfloorsof its department store, both during working and nonworkingtime.This it had a right to dogBut despite the existence and en-forcementof this rule, the Respondent chose to utilize its premises andcompensated time to campaign against the RCIA and denied thatunion anopportunity to reply under the same circumstances.ThisBoard has long held-with judicial approval-that an otherwisevalid no-solicitation rule violates the Act where it is enforced andapplied in a discriminatory manner, as, forexample,(1)where it isenforcedagainstunion solicitation although other forms of solicita-tionare permitted or (2) where it is enforced against solicitation byone unionalthough anotherunion ispermitted to solicit .9We see no real distinction in the effect upon the rights of employeesguaranteed in Section 7 of the Act between such forms of discrimi-natory enforcement of no-solicitation rules and the situation now be-foreuse, inwhich the employer prohibits the use of his premises forunion solicitation, while itself utilizing such premises as a forum forsolicitation against the union. Indeed, the result reached in those casesis particularly compelling in the present case because of the scope ofthe no-solicitation rule itself.Here the Respondent has prohibitedunion solicitation on the selling floors of its store even where it in-volved employees' nonworking time.As noted above, because ofspecial considerations arising from the fact that the Respondent oper-8 See for example,May Department StoresCo.,59 NLRB 976;J.L.Hudson Company,67 NLRB 1403;Goldblatt Bios.,Inc.,77 NLRB 1262.° See the cases cited by the Trial Examiner on this point in section F.3 of the Interme-diate Report. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDated a retail department store, it was privileged to, promulgate andenforce a rule go broad.Yet it cannot be denied that, while the rulewas justified and lawful, the organization of the Respondent's em-ployees had to be conducted under a practical disadvantage which wehave not sanctioned in other types of business operations.We believethe special privilege of department stores to promulgate the broadesttype of rule against union solicitation gives rise to an equal obligationto assure that such rules are enforced with an even hand. For anemployer, in the face of such a rule, to utilize its premises for thepurpose of urging its employees to reject the Union, and then todeny the Union's request to present its case to the employees underthe same circumstances, is an abuse of that privilege which, we believe,the statute does not intend us to license.There is, in addition, an even more fundamental consideration-wholly apart from the Respondent's disparate use of the no-solicita-,tion rule-which justifies the result we reach.We believe that theright of employees, guaranteed by Section 7 of the Act, freely toselect or reject representation by a labor organization necessarilyencompasses the right to hear both sides of the story under circum-stances which reasonably approximate equality.That is not to saythat an employer is proscribed from addressing his employees andurging that they reject a union unless he invites a union representativeto come into his plant and make an appeal for support of the union.Nor does it mean that' under any and all circumstances an employeris under an obligation to accede to a union's request that it be grantedan opportunity to address the employees on the employer's premises.It is to say that an employer who chooses to use his premises to assemblehis employees and speak against a union may not deny that union'sreasonable request for the same opportunity to present its case, wherethe circumstances are such that only by granting such request will theemployees have a reasonable opportunity to hear both sides.What the particular circumstances are which give rise to the obliga-tion to grant such request is a matter the Board must face on a case-to-case basis.We are satisfied that those circumstances were presentin the case now before us.The employees were about to vote in anelection to determine whether they wished RCIA to represent them.Whatever opportunity that Union may have had to solicit employeesoutside of the store or at union meetings, it is clear that the Respond-ent's broad no-solicitation rule had deprived RCIA of the most effec-tivemeans of contact with employees-namely, solicitation, of em-ployees while they were in the store.Moreover, in this period theRespondent committed serious unfair labor practices, which interferedwith the employees' freedom of choice.Against this backgroundRudolph made his antiunion speech to the employees assembled in thes BONWIT TELLER, INC.613store during working hours on September 9, only a few days beforethe election.Thus, in addition to the limited opportunity that theunion had had to contact employeesbeforethat speech, the proximityof the speech to the day of the election imposed a practical limitationon out-of-the-store contact by the unionof terthe speech. In thesecircumstances we conclude that the only reasonble opportunity theemployees could have had to hear the Union's reply was by the Re-spondent's granting the Union's request to address the employees underthe same advantageous circumstances as the Respondent had madeavailable to itself 10We hold that, in denying the Union's request, theRespondent violated Section 8 (a) (1) of the Act, and created condi-tions incompatible with a free, uncoerced choice in the election.We believe this conclusion to be in accord with the decision of theCourt of Appeals for the Second Circuit in theClark Bros.case.'1There, the Court stated :The Board argues that one of the rights guaranteed employeesby Section 7 of the Act is the right to be free to determine whetheror not to receive aid, advice and information concerning theirself-organizationfor collective bargaining, and that this rightis violated whenever the employer utilizes his power to compelthem to assemble and listen to speeches relative to matters oforganization.But the present case does not call for laying downso broad a rule.An employer has an interest in presenting hisviews on labor relations to his employees.We should hesitateto hold that he may not do this on company time and pay,provideda similar opportunity to address them were accorded representa-tives of the union.***But in the case at bar the respondent10Our dissenting colleague emphasizes the fact that the events herein occurred in alargemetropolitan center,and suggests that in such circumstances,a union alwayshas a sufficient opportunity to contact employees outside of the employer'spremises.We agree that the geographic location of the plant involved is a factor to be-consid-ered, and we have done so in this caseBut there are other circumstances which mustbe weighed against this in determining-and that is the real issue here-whether therewas a reasonable opportunity,short of granting the union's request,to answer Rudolph'sspeech of September 9.We believe that the limitations under which the union operatedbefore the speech and the timing of the speech with respect to the election,outweigh, inthis particular case, the mere fact that the Respondent's premises were located in ametropolitan center.Nor do we read theStowe Spinningcase, cited in the dissent,as conflicting with suchconclusion.The only issue in that case was whether the employer,operating in an iso-lated mill town,had violatedthe Act bydiscriminatorily denying to a union the use of theonly available meeting place in the town,which was controlledby theemployer.Therewas no evidence that the employer in that case had addressed the employees on companypremises and time on the eve of an election In affirming the Board's finding of a viola-tion in that case, the court,it is true,intimated that it might have reached a differentresult, if the case had arisen in a metropolitan center where there is no dearth of meetingplacesHowever, this language clearly may not be construed as a holding that merelybecause it has access to a meeting hall,a union is to be regardedunder all circumstancesas having a means of reaching employees comparable to those availed of by the em-ployer.-31N. L R.B. v. Clark Brothers Company, Inc,163 F. 2d 373, 376 (1947),enforcing70 NLRB 802.974176-52-vol. 96-40 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot only engaged in unfair labor practices already discussed butentered upon an aggressive antiunion campaign which wound upwith the president's speech at the compulsory meeting one hourbefore the voting began. In these circumstances we believe theBoard was justified in finding that the respondent's conduct wascoercive and an interference with the employees' right to self-organization, despite the generally unexceptionable character ofthe president's remarks. [Emphasis supplied.] .Thus, while rejecting the Board's view in theClark Bros.case thata speech by an employer to a compulsory audience isperse violativeof the Act,- the Court in that case found the employer's speech to beunlawful because,as inthe instantcase,the union had no similaropportunity to address the employees 13The parallel between theinstant case and theClark Bros.case, in the posture in whichitwas considered by the Court, is heightened by the fact thathere, as there, the employer's speech was delivered in the context ofan aggressive antiunion campaign, in the course of which the Re-spondent violated the Act by coercive statements, including some ofthe remarks contained in the speech itself.We cannot agree, as our dissenting colleague contends, that ourconclusion on this issue does violence to the free speech guarantee pro-vided for in Section 8 (c) of the Act.'' On the issue we have just12This view was subsequently held by the Board to have been rejected by Congress inenacting Section 8(c) of the amended Act. SeeBabcock&Wilcox, 77NLRB 577.Whilethe legislative history of Section 8(c) contains adverse comment upon theBoard'sdecisioninClark Bros.,that a captive audience isper seunlawful,the view of the Circuit Courtthat such a speech is unlawful only if the union has not had a similar opportunity toaddress the employees was not before Congress.The Court'sdecision did not issueuntil July 29, 1947,afterthe passage of the amended Act and after issuance of the SenateReport mentioned in the dissenting opinion.To the extentthat our decision herein may be deemed to be inconsistent with theBoard's decision inS & S Corrugated Paper Machinery Co., Inc.,89 NLRB 1363, thatdecision,is hereby overruled,but Babcock&Wilcoxis adhered to.13We do not agree with the view of our dissenting colleague that the italicizedportion of the above excerpt from the Court'sopinion was mere dictum.It is clearfrom the next sentence in the excerpt that, in sustaining the Board's finding of unfairlabor practices,the Court relied on the fact that,in addition to other unfair laborpractices,the employer's antiunion campaign had culminated in the President's speechdelivered"one hour before the voting began."It is thus clear that the Court basedits decision,at least in part,on the fact that the employer's speech was delivered undercircumstances which precluded any opportunity for effective reply by the union.This conclusion is borne out emphatically by the fact that the final decree of theCourt in theClark Bros.case, enforcing the Board'sorder, contained a provision re-quiring the employer to cease and desist from :"Compelling its employees during working time to listen to speeches relating to self-organization and the selection of a bargaining representative,without according similaropportunity to address them to the Union."[Emphasis added.]It can hardly be said that the language in question was dictum when a separate por-tion of the Court's final decree turned on it14To the suggestion of our dissenting colleague that our decision does not accord aproper respect for the Respondent's property rights, it is sufficient to state, as the courtshave held,that inconvenience"or even some dislocation of property rights" may be neces-sary in order to safeguard the rights of collective bargaining.N. L. R. B.v.Cities ServiceOil Co,122 F. 2d 149, 152 (C. A. 2) ;see alsoRepublic Aviation Corp.v.N. L. R. B.,324U. S. 793, 802;N. L. R. B.v. Stowe SpinningCo., 336 U. S. 226, 232. BONWIT TELLER, INC.615discussed we do not proscribe, nor find illegal what the Respondentsaid, or the manner in which it assembled its audience.We are con-cerned withwhat the Respondent refused to do.We have held thatby such refusal the Respondent enforced its no-solicitation rule in adiscriminatory manner and denied to its employees a reasonable op-portunity to hear both sides of the issue of union representation.Weleave the Respondent free to exercise fully its right of free speech.We say only that when it chose to speak under the circumstances in-volved here, then, within the limitations set forth above, it could notlawfully deny the Union's reasonable request for an opportunity toreply under the same circumstances.6.As we have found that the Respondent interfered with the em-ployees' freedom of choice in the selection of a bargaining representa-tive,we shall order that the election of September 15, 1949, be setaside.We shall direct a new election at such time as the RegionalDirector advises of the existence of conditions permitting a free choice.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Bonwit Teller,Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from :Interfering with, restraining, and coercing its employees in the ex-ercise of their right to self-organization, to form labor organizations,to join or assist Retail Clerks International Association, AFL, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection,by any of the following conduct :(a)Announcing wage increases, or threatening to withhold or with-draw benefits fdr the purpose of influencing employees with respect tounion activity, affiliation, assistance, or designation.(b)During an organizational campaign by a labor organization,making antiunion speeches to the Respondent's employees duringworking hours and on the Respondent's premises, without according,upon reasonable request, a similar opportunity to address the em-ployees to the labor organization against which such speeches aredirected.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act : 616DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Post at its White Plains and New York stores, copies of thenotice attached hereto and marked "Appendix A." 15Copies of saidnotice, to be furnished by the Regional Director for the Second Region,shall, after being duly signed by'the Respondent, be posted by it im-mediately upon receipt thereof and maintained by it for sixty (60)consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.,.(b)Notify the Regional Director for the Second Region, in writing,,within ten (10) days from the date of this Order, what steps the Re-spondent has taken to comply therewith.IT IS FURTHERORDEREDthat the complaint herein be dismissedinall other respects.IT IS FURTHERORDEREDthat the September 15, 1949, election be, andit hereby is, set aside.MEMBERREYNOLDS,concurring and dissenting in part1.I disagree with the finding of the Board that the statement ofNiemark, a representative of the Respondent, concerning a delay of 6,months in the granting of wage increases if the RCIA won the electionwas violative of Section 8 (a) (1) of the Act. Niemark made it clearto the employees that such a delay would be necessary "because itwould take that long to negotiate a contract." In my opinion, thesestatements merely reflect an awareness of the realities of contract ne-gotiations and of the Respondent's duty under the Act to refrain fromgranting any wage increase without consulting the selected bargainingrepresentative.2.I also disagree with the finding of the Board that in denying theRCIA an opportunity to address the employees in Respondent's NewYork store on company time as did Rudolph, president of the Respond-ent, the Respondent violated Section 8 (a) (1) of the Act.. In myopinion it is erroneous to hold that this action constitutes a discrimina-tory application of the Respondent's no-solicitation rule. In the pastthe Board has not held that an employer's privilege of fair comment to,all his assembled employees concerning a forthcoming election wascircumscribed by the restrictions inherent in no-solicitation rules.Now to limit that privilege, which is in essence the right of freespeech, does violence to the language and the intendment of Section8 (c) of the Act 16 The legislative history attendant the enactment ofIf this Order is enforced by a decree of a United States Court of Appeals,there shallbe inserted before the words, "A Decision and Order,"the words, "A Decree of theUnited States Court of Appeals Enforcing."16 Section 8 (c) states that the expressing of any views,argument, or opinion, or thedissemination thereof,,whether in written, printed,graphic, or visual form, shall notconstitute or be evidence of an unfair labor practice under any of the provisions of thisAct, if such expression contains no threat of reprisal or force or promise of benefit. BONWIT TELLER, INC.617Section 8 (c) is replete with assurances that its passage wouldguaran-tee free speech to employers in labor disputes.That this freedom ofspeech encompassed the right to address employees in the plant, asdid Respondent's president, is beyond question 17Nowhere in the Act,or in its legislative history, however, does it appear that a concomitant,of this right is the obligation to provide a forum of debate for unions.Indeed, hinging an employer's right to speak upon his readiness tomake available the means by which his arguments, views, and opinionscan be nullified, effectively emasculates Section 8 (c) as it applies tothe right of an employer to address his employees.Because the RCIA request in this case involves an invasion of the-Respondent's property rights, the Board is faced with the not un-familiar problem of balancing these rights with those of employees toself-organization.In those cases involving employer-owned mining,lumber or boat properties upon which employees live, a "company"town, or a geographically isolated plant, the Board has found the em-ployees' rights paramount where by the refusal of access to, or utili-zation of, such employer premises, the employees' rights to self -organ-ization would be "seriously impeded."This is not such a case.The Respondent's business is conducted in Metropolitan New YorkCity, where facilities for union organization and meetings are abun-dant. In considering a related problem, the Supreme Court stated "We,cannot equate a company-dominated North Carolina mill town withthe vast metropolitan centers where a number of halls are availablewithin easy reach of prospective union members." 18Hence the justifi-cation for the majority's decision in this case, i. e., that the RCIA hadno comparable means of bringing its arguments home to the employees,is not persuasive.To require that in a metropolitan area an employermust furnish to a union the comparable means of communicating withemployees is to require him to subsidize a campaign for the election ofa union to which he may be opposed. Such a rule is unheard of in,election contests.As this rule is predicated upon the superior electioncampaign advantage of one party over another, the rule should encom-pass the accompanying rights of an employer in some instances to use-union halls to address its employee union members.Yet there isnothing in the majority decision to indicate that the Board so intendsto extend the rifle.This is understandable as it is well-establishedunder the Act that employers engage in surveillance in violation of theAct by attendance at union halls.", Senate ReportNo. 105 on S 1126, 80th Cong, 1stSess.(1947),where, in discussingSection 8 (c), the Report condemns the Board's holding in theClark Brotherscase(70NLRB 802) that an employer violatedthe Act bymaking a speech in theplantonworking time.SeeBabcock& Wslcoo, 77NLRB 577.11N. L. R.B. v. Stowe Spinning Co.,336 U. S. 226, 230. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis is nota caseof first impression.On at least two occasions, theBoard has held that employers did not run afoul of the statute byrefusing to permit unions to address employees on company premisesas the employers themselves had done 19These decisions reflect aproper respect for employers' rightsvis-a-visemployees under theAct as wellas foremployers' property rights under the Fifth Amend-ment; neither in those cases nor in any other case has the Board heldthat an employermustcurtail its plant operations to accommodateunion organizational activities.Nor does the decision of .the Courtof Appeals for the Second Circuit in theClark Brotherscase 20 com-mand a reversal of those salutary Board decisions.The only issuebefore the court in that case was whether the employer's speech wasunlawful; the refusal of the employer to provide an opportunity to-the union similarly to address the employees was not alleged as anunfair labor practice nor was it an issue in the case.The statementof the court on the.employer's failure to accord the union an oppor-tunity to address its employees is thereforedietum.21Moreover, intheClark Brotherscasethe controversial speech occurred but 1 hourbefore the election-a fact emphasized by the court in finding thespeech coercive; here the speech was delivered 6 days before the elec-tion, giving ample time for RCIA to reply-if opportunity to replybe deemed imperative-through usual union channels of communi-cation, namely, campaign leaflets or union-hall addresses. In additionto the foregoing extremely important differences between this andtheClark Brotherscase, it should be borne in mind that the court'sdecision inClark Brotherswas rendered approximately 7 weeks beforethe effective date of the amended Act; at a time therefore whenSection 8 (c), discussed above with its appropriate legislative history,was not the law. - If Section 8 (c) were then the law, it may well havetempered the court's dictum.On the basis of the foregoing, ' I would therefore find that theRespondent did not violate Section 8 (a) (1) of the Act by refusingthe RCIA an opportunity to address the employees under conditions.similarto those under which Rudolph made his speech on September9.Nor would I find that by such conduct the Respondent therebyinterfered with a free choice in the election of September 15.22I'S & S Corrugated Paper Machinery Co., Inc.,89 NLRB 1363;Anchor Ronne Mills,.86 NLRB 1120.20 The relevant position of the court's decision appears in the text of the majority -opinion.See also footnote17, supra.21But even as dictum,I am not at all sure that the court's decision is properly inter-preted by the Board.The court most emphatically did not find that the employer'sspeech was unlawful because the union had no similar opportunity to address the em-ployees.The court found that the Board was justified in finding that the employer'sconduct was coercive because the employer"not only engaged in unfair labor practicesalready discussed but entered upon an aggressive antiunion campaign which wound'up with the president's speech at the compulsory meeting one hour before the voting began."22 See my dissenting opinion in theGeneralShoe case,77 NLRB 124. BONWIT TELLER, INC.619Except for the findings with respect to Niemark's statements andthe RCIA request, I otherwise agree with the findings of the majority.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT interfere with, restrain, or coerce our employeesin the exercise of the right to self-organization, to form labororganizations, to join or assist RETAIL CLERKS INTERNATIONALASSOCIATION, AFL, or any other labor organization, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.WE WILL NOT announce wage increases, or threaten to withholdor withdraw benefits, for the purpose of influencing employeeswith respect to union activity, affiliation, assistance, ordesignation.WE WILL NOT, during a union organizational campaign, makeantiunion speeches to our employees during working hours on ourpremises without according, upon reasonable request, a similaropportunity to address our employees to the labor organizationagainst which such speeches are directed.BONWIT TELLER, INC.,Employer.Dated------------------By--------------------------(Representative)(Title)This notice must remain posted for 60 days after its date and mustnot be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon objections by the Retail Clerks International Association, AFL, filedSeptember 22; 1949, to the effect that the Respondent herein, Bonwit Teller, Inc.,New York, New York, had interfered in a Board-conducted bargaining electionheld among employees of the Respondent, the National Labor Relations Boardorderedthat a hearing be held.On October 30, 1949, the R. C. I. A. filed a chargeof violation of Section8 (a) (1) of the National Labor Relations Act by theRespondent,basedsubstantially on the conduct previously asserted as constitut-ing interference with the election.Upon this charge the General Counsel causedhis complaint to be issued.The cases havingbeen consolidated, and the Re-spondent having denied interfering in the election and having filed an answerdenying the unfair labor practice allegations of the complaint, a hearing upon due 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice was held in New York, New York, from September 14 to 27, 1950, inclusive,before the undersigned Trial Examiner, Charles W. Schneider.The General Counsel, the Respondent, and the R. C. I. A. were representedby counsel and participated in the hearing.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence relevant to the issues.During the course of the hearing, on September 18, 1950, the then GeneralCounsel resigned, at the same time withdrawing all authority vested in theRegional Office toissuecomplaints.No successor had been appointed at thetime the hearing closed, though one has since.The hearing had in the meantimeproceeded without objection.At the conclusion of the hearing the Respondentmoved to dismiss the proceedings on the ground that, because of the vacancy, there,ever, for the conclusion that an action authorized and initiated by the General'Counsel and upon his complaint must abate as a matter of law if, during the courseof hearing thereon, the General Counsel's office becomes vacant by reason ofresignation, death, or other circumstance.Once a hearing is begun, it is underthe direction of the Board and its Trial Examiner, not the General Counsel.The latter has no power to conduct or terminate it. Consequently, it is imma-terial that he may resign his office during its course.The motion is therefore-denied.Other motions by the Respondent to strike or to dismiss portions ofthe complaint, denied at the hearing with leave to renew, and renewed at theclose of the hearing, are disposed of by the following findings and recommenda-tions.Opportunity was afforded for oral argument and the filing of briefs.Briefswere filed by the Respondent and the R. C. I. A. on November 10 and 13, 1950,respectively ; a reply brief by the Respondent on November 17 and an answeringmemorandum by the R. C. I. A. on November 24.Upon the entire record in the case and observation of the witnesses, I makethe following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTBonwit Teller, Inc., the Respondent, is a New York corporation and a whollyowned subsidiary of Roving Corporation, a Delaware corporation.BonwitTeller, Inc.,maintains its principal office and place of business at 721 FifthAvenue, New York, New York, where it operates a retail store. It also operatesbranch stores in White Plains, New York, and in Boston, Massachusetts, andPalm Beach, Florida.Only the New York City and White Plains stores are in-volved in these proceedings.At those locations the Respondent is engaged in theretail sale of women's wearing apparel, accessories, and kindred products.During the past year, in the course and conduct of its business operations,the Respondent caused to be purchased, transferred, and delivered to the NewYork State stores women's apparel, accessories, and kindred products valued atin excess of $1,000,000, of which approximately 25 percent was transported tosaid New York State stores in interstate commerce from States of the UnitedStates other than the State of New York.During the past year, in the course and conduct of its business operations, theRespondent caused to be sold at its New York State stores products valued atin excess of $2,000,000, of which approximately 33 percent was transported from BONWIT TELLER, INC.621said New York stores in interstate commerce to States of the United States otherthan the State of New York.It is found that the Respondent is engaged in, and that its activities affect,commerce.IL THE ORGANIZATION INVOLVEDRetail Clerks. International Association, AFL, is a labor organization admittingto membership employees of the Respondent.III. THE UNFAIR LABOR PRACTICESA. BackgroundUpon petitions for collective bargaining elections the Board on June 20, 1949,ordered elections among the employees of the Respondent's Boston, White Plains,and New York stores. There were two election units, one consisting of the em-ployees of the New York and the White Plains stores ; the other of employeesof the Boston store. On the New York and White Plains ballot were theR. C. I. A. and Amalgamated Clothing Workers of America, CIO. The presentproceedings concern only the New York-White Plains election, herein referred toas New York. The Boston election is not involved.The New York election, held June 30, 1949, being inconclusive, but the Amal-gamated not having polled sufficient votes to warrant its further participation,the Board directed a runoff election with only the R. C. I. A. on the ballot. Thiselection was held on September 15, 1949.The R. C. I. A. lost the election andthereupon filed objections alleging company interference and, subsequently,charges of unfair labor practices based substantially on the same alleged com-pany conduct'Upon the objections the Board directed a hearing, subsequently consolidatedwith a complaint issued by the General Counsel upon the unfair labor practicecharges.The issues thus raised relate to alleged company conduct precedingor in connection with the runoff election.No question is raised with respect tothe June 30 election.While the R. C. I. A. on February 1, 1949, filed charges of violation of Section 8(a) (1) and (3) of the Act by asserted company coercion of employees to supportthe Amalgamated, these charges were settled by written agreement between theparties on February 21, 1949, a settlement approved by the Regional Director.Pursuant to the settlement the Respondent posted the customary Board noticeinforming employees that it would not interfere with their self-organizationalrights.According to a statement by the General Counsel, Board records disclosecompliance by the Respondent with this settlement agreement and there is nocharge that the Respondent has violated it. A charge of discriminatory dischargeof an employee, filed by the R. C. I. A. on May 12, 1949, was dismissed by theGeneral Counsel without hearing.The resultsof the twoelections, in summary,were as follows :June 30 election:Challenged Ballots-------------------------------------------------17Votes for Amalgamated--------------------------------------------- 156Votes for R. C. 1. A------------------------------------------------446Votes Against Both Unions------------------------------------------ 305September 15 election:Challenged Ballots-----------------------------------------------18Votes for It. C. I. A------------------------------------------------ 225Votes Against-----------------------------------------------------668 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The speeches and leafletsThe Respondent, during all materialtimesherein, had a rule forbidding unionactivity by employees during working hours, which it sought to enforce.Thesubstantially uncontradicted testimony also establishes that the Respondent'ssupervisors and protection force followed union organizersin the store and on anumber of occasions summarily ordered' them out and forbade themto return.On these occasions the organizers were either engaged inunionsolicitation orwere bent on it if the opportunity was presented.Beginning the week before the runoff election the Respondent's president, RoyRudolph gave a series of talks to the employees of the New York and White Plainsstores, in large and small groups; talks concededly designed to influence theemployees to vote against the R. C. I. A. in the forthcoming election.No similaraction had been taken before the June election.The first of these was a speech given to all employees of the New York storeon Friday, September 9, 1950.Ordinarily the New York store closes at 5: 30p.m.On September 9, however, the store closed at 5 p. m., customer's entranceslocked, and employees were directed by their supervisors to go to the mainsellingfloor,where Rudolph addressed them. There is evidence by witnesses for theGeneral Counsel and the Union, denied by Respondent's witnesses, to the effectthat employees were compelled to attend this meeting; indeed, that several werephysically restrained from leaving the premises.For reasons adverted to here-inafter, it is unnecessary to resolve this conflict.In his speech Rudolph informed the employees that he did not think theR. C. I. A. "a good union" for the Respondent's employees, cited reasons in sup-port of that opinion, and sought to persuade the employees to his view.He madehis opposition to the R. C. I. A. clear. In addition he told the employees thatsalary increases had been waiting for them since February.In discussing theissues inthe election, he said :Now for the other issue : Money.As you know, twice a year your salaryis reviewed and raises are recommended.Raises have been waiting for yousincelast February.Now, with our fall review in process, additional raisesare being recommended.These raises could not be put through then andcannot be put through now before the election, lest we be accusedof an unfairlabor practice by R. C. I. A.You don't have to pay dues to a union to geta raise at Bonwit's.At the end of the address, employee Manfred Jacobson, an R. C. I. A. supporter,who was standing some distance away, called to Rudolph severaltimes sayingthat he wished to speak.Rudolph left, however, without acknowledging Jacob-son, possibly because, in the applause, he did not hear.On the following day Rudolph delivered a similar address to the employees ofthe White Plains store.On the same day copies of the speeches were mailed toemployees of both stores.On September 12, 1949, the R. C. I. A. wrote to theRespondent requesting an opportunity to address the employees under conditionscomparable to those under which Rudolph's speech was delivered. The Re-spondent did not acknowledge this letter.At White Plains, President Rudolph also visited various storedepartmentsand spoke to groups of employees in about the same vein as in his address. Onseveral days just prior to the elections the Respondent also distributed leafletsamong the employees reiterating the Respondent's previous assertions that theR. C. I. A. was not a goodunionfor its employees, containing arguments insupport of that conclusion, and soliciting them to vote against the R. C. I. A.in the election. BONWIT TELLER, INC.C. The Departmental Meetings623Beginning on Monday of the week of September 12 and-extending over a periodof several days, President Rudolph also visited' the various departments ofthe New York store and 'spoke to groups of employees, assembled for the occa-sion.His remarks followed the pattern of his September 9 speech.The gen-eral theme of the talks was that the R. C. I. A. was not a good union for theemployees ; that it could do nothing advantageous for them, and that they shouldtherefore vote against it.These meetings were held during working hours.Rudolph's statement in a typical departmental meeting may be summarizedabout as follows : whatever the R. C. I. A. could do for the employees the Re-spondent could also do ; the atmosphere at the Respondent's was that of a "nice"and "happy" family ; wage increases had been waiting for the employees sinceFebruary and there would be another in September ; the increases would havebeen forthcoming before but for the fact that the R C. I. A. would have charged,the Respondent with unfair labor practices ; suggestion that the R. C. I. A. wouldseek the discharge of employees not in its favor ; working conditions withthe Respondent were superior to those at other similar establishments; criticismof the R C. I. A.'s policies ; invitations to employees to air complaints ; andpromises by Rudolph to improve or to look into conditions in the recreation room,the cafeteria, and the medical plan, which employees criticized.D. The Stock Employees MeetingOne of these departmental meetings, that composed of stockroom employees,was held in a conference room adjoining Rudolph's office, to which 35 to 40employees were summoned.Rudolph's remarks to that group were in a largemeasure the same as to the other groups. In addition, however, he made otherstatements.Thus he told the stockroom employees that a shorter working-schedule had been devised for them.During a discussion by Rudolph of thebenefits the Respondent had voluntarily given the employees, 1 employee, CarolBarnes, asked Rudolph if he would help the employees if the Union came in.Barnes' undenied testimony is that Rudolph said that he could not make anypromises ; but that they would get their wage increases after the election was"over with."'Following one of these departmental meetings on the fifth floor, Ira Niemark,a representative of the Respondent, approached the employees as they were dis--cussing Rudolph's statements and asked if they had any questions.Niemarktold the group, to quote the undenied and credited testimony of employee DorothyDercole, that "if the Union was voted out" the employees would "get the increaseimmediately," but if it was "voted in" the increase would not be forthcoming forfrom 6 months to a year, "because it would take that long to negotiate a contract."2Barnes also testified that Rudolph "asked in general what we thought of the Union,whether we wanted It or not."This testimony Rudolph denied.This was not individualquestioning, according to Barnes, but "just a general question to the group."There is noindication to Barnes' testimony that any employee responded.No such question appearsin employee accounts of the other departmental meetings, whose tenor, in general, followeda similar pattern.No other employee in the stock group testified.There is no writtenrecord as to statements at these departmental meetingsThough Barnes impressed me,in general,as a truthful witness, I believe it quite possible that she misunderstood ormistakenly recalled some of Rudolph's statements. In view of Rudolph's categorical denialand the absence of corroboration, I do not find the evidence substantial that Rudolphinterrogated employees about the Union. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDE.Burchett's Talks with EmployeesPrior to the runoff election, Harry Burchett, head of the Respondent's alter-ation department and supervisor of about 200 employees, talked to a numberof groups of employees concerning the election.Burchett's undenied testimonyis that these groups came in on their own initiative to discuss the issues raisedby the union campaign, particularly with respect to wages and other workingconditions.Some related the union "promiseswith respect to wage increases,to which Burchett responded that the union could not "deliver."Asked by em-ployees for his advice, Burchett gave it as his opinion that they should voteagainst the R. C. I. A., saying that he did not think it a good union either forthe employees or the company. Burchett also testified with candor that he wasopposed to unions and that he sought to make that opposition clear to theemployees.In addition Burchett told each group that the Respondent's prevailing prac-tices with respect to promotions, wage increases, and layoffs would be discon-tinued under union conditions ; promotions would no longer depend on ability,and merit would no longer be a factor in wage increases ; because, he said, ofunion practice of insisting on general wage increases. As to layoffs, he told them,the existent practice was to make layoffs on the basis of family responsibilities,and not seniority,3 that this would have to be changed under the union ; and thus,if employees voted for the union they could no longer expect year-round employ-ment.As to this, Burchett testified :...We have this setup there where we take care of everybody whenthey are in trouble.We take care of every man that has a family, everywoman who has a responsibility which she alone can take care of. Thosepeople never lose a day out of the year. As you know, our business is aseasonal business.We must make payroll savings twice a year in a dull,period. In that time of the year we take care of every man or every womanwho has a responsibility.They work 12 months out bf the year.Q.Did you tell these workers that if they voted for a union that no longercould the employer take care of them?A. That is right, in that particular respect ; yes.-The election was held on September 15, 1949, and the Union 'was defeated.About 2 weeks thereafter the Respondent gave wage increases to many, if notmost, of its employees.These increases were retroactive to the week after theelection.None were retroactive to February. Though the Respondent's undeniedtestimony is that the failure to receive an increase in February was consideredin determining the September increases, there is no evidence that the employeeswere so informed.F. Conclusions1.The speeches, the leaflets, and the wage increasesExcept for the statements concerning wage increases-these are discussedlater-the September 9 and 10 speeches of Rudolph fall into the category ofspeech, normally protected.An employer is entitled to persuade his employeesto vote against a union, to air his opinions, and to argue his cause, so long ashe refrains from threatening reprisal or promising benefit. See- Section 8 (c)of the statute;American Tube Bending Co. v. N. L. R. B.,135 F. 2d 993 (C. A. 2),3 On the other hand, William T.Leonard,the Respondent's treasurer,testified that the,Respondent attempted to follow a seniority policy in effecting layoffs. BONWIT TELLER, INC.625cert. den. 320 U. S. 768.Likewise, the leaflets distributed to the employees werepermissible argument and, in general, most of the statements made by Rudolphto the employees in the departmental meetings.This is not true, however, ofall parts of the September 9 and 10 speeches, nor of all the conduct at thedepartmental meetings.It will be noted that in the September 9 and 10 speeches Rudolph told theemployees that"raises have been waiting for you since last February.Now,with our fall review in process, additional raises are being recommended.Theseraises could not be put through then and cannot be put through now beforethe election, lest we be accused of an unfair labor practice by R. C. I. A."[Emphasis supplied.]The withholding of these increases and the announce-ment of them just prior to the runoff election are alleged as unfair labor practices.The evidence establishes that in 1947 the Respondent instituted a policy ofhaving supervisors rate employees twice yearly, in February-March and August-September, on the character of their performance, and making recommendationsas to individual or merit wage increases.Generally some increases are granted,though not necessarily to everyone, as a result of these reviews and recom-mendations.Burchett, head of the Respondent's alteration department, testified,for example, that all the employees in his department could expect at least onewage increase each year, and that his recommendations were usually followed.This procedure, except in some instances where a department head, in violationof instructions, failed to acquaint employees with it, was generally known to theemployees.'In February 1949, while the representation proceeding was pending, the super-visors began to process the merit ratings and wage recommendations.Accord-ing to Treasurer Leonard a large number had been completed or partially com-pleted when management issued instructions to supervisors to discontinue proc-essing them.The reason for this action, Leonard testified, was that "we decidedthat we did not want to grant any increases at that particular time because ofthe pending labor situation."Of the ratings and reviews processed up to thattime, 250 to 300 contained recommendations for wage increases. Some, thoughnot all, of the employees were aware of the.stop order. Thus in March orApril 1949, a group of tailors asked Department Head Burchett what had hap-pened to the spring wage reviews. Burchett responded : "I told them that Icould not pass any increases.That was an order from the personnel depart-ment.Because of the labor situation at that time and union activities, andso on, we could not pass increases at that time." It was to this situation thatRudolph referred in his September 9 and 10 speeches, and in the departmentalmeetings.The Board has held that it is not unlawful for an employer to announce orgrant economic benefits to his employee during a union organizational campaignor pending a Board-directed election, so long as it is not done for the ,purposeof influencing employees in the matter of self-organization or their vote in aBoard election.Thus in the case ofFisher Governor Company,71 NLRB 1291,1296, where a wage increase was announced by the employer in the midst of aunion campaign, it was found not to be an unfair labor practice because, theBoard said, it was "given for business reasons in accordance with the then pre-vailing practice in .the industry."See alsoMallinkrodt Chemical Works, 79NLRB 1399;Aurora Wall Paper Mill, Inc,72 NLRB 1036.Where, however, th4 purpose of the announcement is to induce employees toreject collective representation, the benefit or promise is no more protected than*A number ofemployeewitnessesfor the General Counsel and the R. C. I A. conse-quently wereunaware, asthey testified, of the policy.These, however,were exceptions. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDis any other act devised to exert coercion.An employer is clearly free, in theabsence of a collective representative,to grant wage increases at his pleasure,provided he does it without being motivated by union considerations. But-equally clear is that he may not give such increases as an inducement to employ-ees to forestall collective representation.As the Board said in the case ofHudson HosieryCo., 72 NLRB 1434, decisions to take wage action based ongeneral economic conditions and business policies unrelated to a union organ-izational drive are not unlawful, but to time the announcement so as to effectthe employees' decision with respect to union representation is unlawfulTheBoard said :...the presentation of economic benefits to employees in order to havethem forego collective bargaining is a form of pressure and compulsion noless telling in its effect on employees because benign. . . .We can perceiveno logical distinction between threats to withdraw economic benefits, for thepurpose of thwarting self-organization of employees, and promises of betterthings to come, for the same objective. [Citing cases.]It is fundamental that the Act precludes employers from utilizing theireconomic powerin any mannerfor the purpose of discouraging their em-ployees from becoming or remaining members of a labor organization, or ofinterfering with their selection of bargaining representatives.By this wedo not mean that an employer is foreclosed from announcing or grantingeconomic benefits during a union's organizational campaign or during thependency of a Board-ordered election.What is unlawful under the Act isthe employer's granting or announcing such benefits (although previouslydetermined upon bona-fide)for the purposeof causing the employees to ac-cept or reject a representative for collective bargaining.And seeJ.H. Rutter-Rex. Co.,86 NLRB 470, 471, 485-7;Joy Silk Mills, Inc. v.N. L. R. B.,85 NLRB 1263, enfd. 185 F. 2d 732 (C. A. D. C.).It is thus clear that processing and granting of the February 1949 wageincrease in the usual course of business would not have constituted unfair laborpractices.It is evident from the tenor of Rudolph's addresses, and in fact con-ceded, that his purpgse was to influence the employees to vote against theR. C. I. A.The announcement of the wageincreaseswas consequentlya promiseof benefit intended to affect the employees' decision as to representation.Thatthe announcement could legally have been madeif its purpose had been legiti-matedoes not make it less an unfair labor practice. For 6 months the Re-spondent made no announcement either of the prospect of increases or of thewithholding and then made it at a time when it deemed it would be effective.It is no answer to say that the employees were aware of the facts. In the firstplace all did not know, as the testimony discloses, and in the second place,Rudolph would scarcely have made the point unless he supposed that it wouldhave an effect. In the third place the asserted facts were not completely accu-rate.Raiseshad notbeen waiting since February.At most some recommen-dations had been made. These required approval of higher management andthat stage was never reached in February. This is underscored by the factthat none of the subsequent increases was retroactive to February.Finally,it is immaterial what the employees knew, since the Respondent's purpose inmaking the announcement at the time it did was to influence the election. .It is consequently found, that the announcement of the wage increases inRudolph's September 9 and 10 speeches and in the departmental meetings con-stituted a promise of benefit to employees to induce them not to designate theR. C. I. A. as their collective bargaining representative. It is further found that BONWIT TELLER, INC.627by this action the Respondent interfered with the election and violated Section8 (a) (1) of the Act.In addition to the September announcement, however, thewithholdingof theFebruary increases was additional interference with the election and 8 (a) (1)conduct.As President Rudolph's speeches, and Alteration Department HeadBurchett's testimony concerning inquiries by employees discloses, the employeeswere vitally interested in wagesA more potent method of discouraging unionactivity could scarcely be devised than the denial or deferment of an expectablewage increase because of the existence of union activity. This is not, of course,the situation where there is a recognizable majority representative entitled tobargain on the subject.As has been indicated, wage review was due in Febru-ary under the Respondent's established practice.Pursuance of that or anyother usual business practice without reference to union activity, would not, asthe Board's decisions establish, have been an unfair labor practice.Failureto pursue it,becauseof the union activity or the pendency of the election, is,however, an unfair labor practiceper se.Itwould seem self-evident that ifupon the mere occurrence of union activity, an employer may deny or deferdue and expectable benefits, collective representation would become a hazard orluxury which few employees would care to risk or indulge. The Respondent'sasserted fear of being charged with unfair labor practices does not justify im-posing penalties upon the employees.As has been found, any such charges wouldhave been groundless.Apprehension of unfounded litigation, an ever-presenthazard, is not a cognizable defense.To be sure, this may at times present anemployer with what he honestly deems to be a difficult choice. The standard ofconduct required is not, however, an onerous one.All that is demanded is thathe pursue his usual legal course of business without reference to union activity ;and without attempt to influence its direction.Finally it is to be observed that in the instant case the Respondent's fear .ofunfair labor practice charges, while assertedly sufficient to cause it to withholdthe increase from the employees, was not so weighty as to deter it from publishingthe reasons therefor and the promise of imbursement on the eve of the election.Concern for the statute, as well as for the employees, would seem at least to havesuggested equivalent apprehension that deprivation of the increases was itselfillegitimate.Having withheld the wages because of the union activity, theRespondent capitalized upon that discouragement by promising to restore them.The employees and the Union were thus effectively whipsawed. Concern of theemployees respecting the wage question is evident, not only from the fact thatRudolph adverted to it as an issue in his talks, but from other evidence, such asBurchett's accounts of the various discussions he had with employees. Inaddition, the withholding itself caused disappointment among the employees.The inquiry of the tailors in early 1949 and Burchett's response to them hasalready been adverted to.Burchett testified that, "I know that everyone in mydepartment knew that raises were coming to them in February, and they wereall terribly disappointed when they found they were not going to get them."In this context the statement of Niemark, related heretofore, to the effect thatif the R. C. I. A. was voted out the increases would be forthcoming immediately,but that if it was voted in they would not be had for up to a year, cannot beinterpreted as anything other than a threat to further defer any consideration ofwage action until a complete contract was negotiated.Similarly,Burchett's statements to the employees to the effect that theRespondent's policies with respect to promotions, wage increases, and layoffs,would be discontinued under union conditions, where violative of the Act.WhiletheRespondent urges that these were merely predictions of consequences -628DECISIONS OF NATIONAL LABOR RELATIONS BOARDattendant upon designation,they seem,in the context,otherwise.An employer'smere prediction of adverse economic effects flowing inevitably from unionconduct is, of course not unlawful.Electric Steel FoundryCo., 74 NLRB 129;Mylan-Sparta Company, Inc.,78 NLRB 1144;Cleveland Plastics,Inc.,85 NLRB513;The Linde Air Products Company,86 NLRB 1333. But in the instant casethe declarations import more than mere prophecy.Implicit in them is theincorrect suggestion that the union alone, and not the Respondent,would decidethose matters,and adversely to the employees;and, further,that the Respondentwould not lift a hand in protest of the abolition if the employees voted for theUnion.These suggestions can scarcely have been lost on the employees. Theyalready had had one demonstration, which they were still experiencing, of theRespondent's readiness,upon its own initiative,to alter its wage practices to thedetriment of the employees as a result of union activity.In the existent contextBurchett's statements could only have been construed as threats of further altera-tions.It will be recalled that around the same time employee Carol Barnes wasasking President Rudolph whether he would help the employees if the Unioncame in, and receiving the equivocal and scarcely quieting response that Rudolphcould not make any promises.It is consequently found that the withholding of the February wage increasesby the Respondent also constituted unfair labor practices and interference withthe election.There is no substantial evidence,however, to the effect that theSeptember wage increases were withheld,as the complaint alleges. It will there-fore be recommended that this allegation be dismissed.Rudolph's speech, how-ever, contains a statement that they would be withheld.That declaration con-stitutes a threat of reprisal.Though the complaint generally alleges the commission of unfair labor prac-tices beginning September 9, 1949, it also specifically alleges that the withholdingof the February increases was an unfair labor practice,and the issue as to thecircumstances and reason for the withholding was litigated.Findings of unfairlabor practices on the February withholding may therefore be made as far backas Section 10 (b) of the Act(requiring charges to be filed within 6 months afterthe acts alleged)will permit.The charge upon which the complaint is basedwas filed on November 30, 1949,and served on the Respondent on December 1,1949. The finding of unfair labor practices on the February withholding is there-fore made from June 1, 1949.That the charge did not specifically refer to thematter is not controlling.Cat hey LumberCo., 86 NLRB 157.Nor is it arguable that the unfair labor practice occurred in February only,and that therefore no finding of violation can be made in the absence of a chargeserved within 6 months thereafter.The nub of the unfair labor practice is not themere order in February to discontinue processing recommendations,but lies inthe policy thereby established not to review wages while the union activity waspending.This policy was maintained until after the election. Its existencein the meantime,if otherwise doubted, was affirmed in Rudolph's speeches andtalks in September.During the entire period from the stop order until after theelection the employees were being continuously denied a wage review becauseof the existence of the union activity.Consequently the maintenance of thatpractice,and not merely its creation,constituted the unfair labor practice.2.The "captive audience" issueThe General Counsel and the Union contend that employees were physicallycompelled to attend the September 9 speech,and that such action, in conjunctionwith the Respondent's failure upon demand to accord the Union opportunity to BONWIT TELLER, INC.629address the employees, and in combination with the other alleged unfair laborpractices, was also an unfair labor practice.The Respondent contends first, thatattendance was notcompelled, and secondly, that even if it were,suchaction islawful.Principal cases involving the issue areN. L. R. B. v. Clark Bros.,70 NLRB802, 163 F. 2d 373 (C. A. 2) ;Merry Bros. Co.,75 NLRB 136;The Babcock cEWilcoxCo., 77 NLRB 577;Fontaine Converting Works, Inc.,77 NLRB 1386;Na-tional PlasticProductsCo., 78 NLRB 699; S & SCorrugatedCo., 89 NLRB 1363;cf.Merrimac Hat Corp.85 NLRB 329. Since theClark Brotherscase, Boarddecisionsare to the effect that "compulsory" or "captive"audiencesdo not formthe basisfor a findingof unfair labor practices or interference with an election.It is unnecessary, however, to consider the captive audience concept here, orto determine whether employees were compelled to attend the September 9meeting.-The speech given by Rudolph to the September 9 audience containing promisesof benefit, was thus unprotected by Section 8 (c) of the statute, and Rudolph'saction in delivering it has consequently been found to constitute an unfair laborpractice.That being so, it is unnecessary to make any finding as to whether theassembly itself, apart from Rudolph's other action, constituted a separate unfairlabor practice ; either because, as is asserted, the audience was "captive," orbecause itwas an assembly for an unlawful purpose, and therefore illegal. Afinding ofunlawful assembly on September 9 will not add substantially either tothe character of the unfair labor practices, or to the scope of the remedy. SeeNational Plastic Products Company,78 NLRB 699, where the Board did not relyon a Trial Examiner's finding that a compulsory assembly at which the employer'sspeech contained unfair labor practices, was violative of the Act.No finding Where made with respect to the alleged compulsory assembly.3.The Respondent's failure to accord the R. C. I. A opportunity to address theemployeesThe Respondent forbade union activity by employees during working hoursand also on occasion excluded from the premises union representatives benton or engaged in union solicitation. The validityperse of the no-solici-tation rule and the exclusion of organizers are not attacked in the com-plaint aThe complaint alleges, however, that the failure of the Respondentto give the R. C. I. A. opportunity to address an assembly of employees, uponrequest, was unlawful ; the contention being that this constituted a discrimina-tory application of the Respondent's no-solicitation rules. In connection withthis contention, evidence relating to the charges involved in the unattackedsettlement stipulation has not, for policy reasons, been considered.Following Rudolph's speeches of September 9 and 10 at New York and WhitePlains, the R. C. I. A., on September 12, 1949, requested the Respondent, by letter,to permit it to address the assembled employees of the New York store undersimilar conditionsThis letter was not acknowledged.No request was madeconcerning theWhite Plains store; nor for permission to address the em-ployees in departmental meetings, nor for general access to the store for unionorganizers ; nor for relaxation or modification of the rule against union solicita-tion.The Respondent's failure to respond to this letter is alleged as an unfairlabor practice.It is not contended that the letter was not received. I findthis allegation of the complaint to have merit.Validity of such rules has been considered by the Board in the following retail storecases, among others :May Department/Stores, 59 NLRB 976, enfd.154 F. 2d 533;J. L.HudsonCo, 67 NLRB 1403;Marshall Field,34 NLRB 1;Goldblatt Bros, Inc.,77 NLRB1262;Meier & Frank,89 NLRB 1016.974176-52-vol 96-41 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor lack of pleaded issue I assume the legitimacy of the Respondent's ex-clusion of union representatives and prohibition of union solicitation on workingtime.Nevertheless, while forbidding the employees and the Union general useof the premises for the expression of union sentiment, the Respondent per-mitted itself use of the property and assembly of employees on company timein order to solicit votes against the Union.That an employer may dedicatecompany premises and time to express and justify to employees his opposition toa union cannot be questioned.But, in my opinion, if he chooses to do so hemay not refuse the opposed Unionsimilaropportunity.In the case ofN. L. R. B. v. Clark Bros.,.163 F. 2d 373, the Second CircuitCourt of Appeals said:An employer has an interest in presenting his views on labor relations tohis employees.We should hesitate to hold that he may not do this oncompany time andpay, provided a smuilar opportunity to address them wereaccorded representatives of the Union.[Emphasis supplied.] 6At the outset it seems wise to delineate clearly the precise problem presented.No right of speech is involved.At issue is theactof the Respondent in refusingthe request of the Union for access to the employees for union propagandizingequivalent to that which the Respondent permitted itself for antiunion propa-gandizing.Nor is the Respondent's right to convoke or address its employeesin issue.These he may do at his pleasure, whatever the answer to the instantquestion, so long as he does not threaten employees with reprisals or promisethem benefits to refrain from or engage in union activity or support.Nor doesthe allegation of the complaint under discussion contest the right of the employerto promulgate rules prohibiting union solicitation on his premises.The ques-tion is merely whether he may discriminatorily enforce such rules.Nor is the so-called "captive audience" concept involved, though itis assertedthat it is.The answer to the question should not and in my judgment does not,hang on the noose of involuntary assembly. In fact, if employees have anyrights in the matter, it cannot. If compulsory convocation of employees for theexposition of antiunion sentiment is unlawful, a similar round-up for prounionpurposes would equally be so. If any right is involved it is that of the em-ployees.If, as is asserted, that right is trangressed by involuntary subjectionto exhortation against unions, it is equally traversed by unwilling congregationfor union harangue.The cure for one trespass against employee freedom is notthe imposition of another.Thus, whether the employer's audience was volun-tary or involuntary is immaterial as far as the instant issue is concerned.Thequestion being theequivalenceof rights tosolicitemployees, the asserted com-pulsory character of the meeting not only does not advance the solution ; it allbut prevents it.Neither does the question involve the adequacy of other means of union com-munication with employees, nor the answer hinge on an absolute right of com-munication.Cf.N. L. R. B. v. Le TourneauCo., 324 U. S. 793;N. L. R. B. v. StoweSpinningCo., 336 U. S. 226. I assume that if the Respondent had not employedits selling floor to address a convocation of employees against the Union, thelatter would have had no perceivable claim to address them there in favor of it.Employees have a statutorily guaranteed right of free labor organization andactivity.There are necessary limitations on that right. In the interests ofefficient and orderly business operation, an employer may, under appropriatecircumstances, prohibit union activity on company time and property.As the6Though the immediate issue in that case was the "captive" or "compulsory" audienceconcept, the quoted language appears to be of general application. BONWIT TELLER, INC.631Board has summedup the employees' obligation : "Working time is for work"and not union activity.Peyton Packing Co., Inc.,49 NLRB 828. In departmentor retail stores, because of the semipublic nature of the conditions under whichwork is carried on, even greater latitude is permitted in inhibiting union ac-tivity on the premises.Thus an employer may forbid it altogether on the sellingfloors, even on off-duty time ; or in restaurants on the premises ; and he mayexclude professional solicitors from the selling floors.See cases citedsupra,in footnote 5.The purpose of these limitations on the organizational right is two-fold :(1)To insure that union activity will not interfere with efficientbusiness opera-tion;and (2)in order to protect the neutrality of an employer caught in thecross-fire of prounion and antiunion groups in his establishment,or of rivalunions seekingthe allegiance of his employees.An employer may, however,voluntarily inject himself into the union activity, and so long as he confineshimself to noncoercive, nonsupportive, and nondiscriminatoryconduct, he iswithin his rights. If, however,in the process he choosesto dedicate companytime and property to hiscampaign,he canscarcely claim efficiency or neutralityas groundsfor resistingsimilar useby employees or unions. If there is anybusiness interference it is his own. If his neutrality has been breached, thebreach is his. If there are other factors warranting employer restraint of similarunion activity, they are not immediately apparent or cited.The property rightalone has been held to be insufficient.N. L R. B. v. Le Tourneau Co,324 U. S.793;Republic Aviation Co. v. N. L. R. B.,324 U. S. 793;N. L. R. B. v. StoweSpinningCo., 336 U. S. 226.The Board and various courts of appeals have consistently held that rulesregulative of solicitation, even though valid if uniformly applied, may not bediscriminatorily enforced.SeePeyton Packing Co., Inc.,49 NLRB 828, enfd. 142(C. A. 3), cert den., 323 U. S.774; N. L. R. B. V.American Furnace Company,158(C. A. 3), cert den., 323 U. S. 744;N. L. R. B. V. American Furnace Company,158F. 2d 376 (C. A.7) ; N. L. R. B. v. Harbison-Walker Co,135 F 2d 837 (C A..8) ; N. L. R. B. v. Winona KnittingMills,Inc.,163 F. 2d 156 (C. A. 8).Among recent Board pronouncements to this'effect, is thecase ofGoodall Co.,86 NLRB 814. In that case the TrialExaminer,affirmed by the Board, said :The issue presented by the foregoing evidence is not whether an employerhas a right to prohibitunionactivity during working hours or to makespeeches to employees during that time or to engage in antiunion propa-ganda.The question is whether he may reserve such rights to himself,while at' the same time interfering with, or preventing, employees fromtalking about aunionand soliciting members for it. It is well establishedthat discriminatory conduct of that nature violates the statute.TheExaminer finds that in engaging in antiunion activity during working hoursand in authorizingand permitting supervisors and employees to do so,while prohibiting employees from soliciting memberships for the Unionand interfering withdiscussionsconcerning it, during working hours, theRespondent has discriminated against its employees and thus violatedSection 8 (a) (1).Logic wouldseemto require that an employer cannot, consistently with thestatute, frame one rule respecting union activity on his premises for one group,including himself, and another and quite different rule for all other groups.If he may dedicate his premises and time to opposing a union, or to the supportor permission of activities of one union, while denyingsimilarprivileges tocertain employees or unions, the guarantees of Section 7 and the prohibitions 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDin Section 8 (a) (1) and' (2) of the Act would be substantially nullified.That.it is the right of unionorganizers to addressthe employees that are directlyinvolved, and not the right of individual employees to do it, does not seem tobe a significant distinction.N. L. R. B. v.StoweSpinningCo., 336 U.S. 226.Nor is there any persuasivegroundfor distinguishing between the situationwhere the employer prohibits individual solicitation of employees while en-gaging in it himself, and that where he engaged in mass solicitationwhile pro-hibiting it by others.It is found that by prohibiting the R. C. I. A. fromaddressing and soliciting,and employees from soliciting, on behalf of the R. C. I. A., on the Respondent'stime and premises, while engagingin suchaction itself, the Respondent dis-criminatorily enforcedits rules respecting unionactivity, in violation of Section8 (a) (1) of the Act.The Respondent contends that the decision of the Board in the S,& SCorrugated-Paper Machinery case,89 NLRB 1363, casts doubt on this conclusion. In thatcase,the employer delivered speeches, not containing any threats of reprisal orpromise of benefit, on his premises and on his time, to a "captive audience" ofemployees.The union requested an equal opportunity to answer, which wasdenied.The union, losing the election, filed objections based on the refusal topermit it to address a "captive audience." These were dismissed by the Board,which said :... the "captive audience" aspect of the Employer's speeches, otherwiseprotected by Section 8 (c) of the amended Act, cannot form the basis for afinding that the Employer, by denying the. Petitioner an equal opportunityto use its facilities and time, has interfered with the employees' free choiceof a bargaining representative.While the Respondent's reply brief. suggests that theS d Scase overrules theGoodallcase, I think them distinguishable.The Sd Scase, as the decision clearly states, involved a protected noncoercivespeech ; the instant case does not. Secondly, so far as the S d S decision reveals,there were no plant rules prohibiting union activity, and consequent discrimina-tory application, as here and inGoodall;third, the extent of the employer'sactivity in the S d S case was to address two assemblies of employees.Hereand inGoodall,the employer's conduct was more widespread, Fourth, the basisof theS d Sobjection was the captive nature of the audience, and, as the Boardsaid, "The `captive audience' aspect of the employer's speeches . . . cannotform the basis for a finding" of interference.Here the aspect of the audienceis immaterial.Finally, sustaining of the objection in the S d S case would have required adeclaration that, in order to avoid a finding of interference based on one com-pulsory audience, the employer must convene another. I have adverted beforeto the considerations against such a result. Interference or unfair practicesare not cured by repetition of them.Unlawful acts do not cancel each otherout, and if employees are protected from compulsory propaganda they are pro-tected from both ends of the scale. They have as much right to be free of unionas employer argument, if they are free from either. The Act does not conceiveemployees as pawns in a struggle between employer and union ; to be shuntedabout at the whim of the contestants. In the rush to capture his allegiance,the dignity of the principal should not be forgotten.That captive audiencesmay be legal does not meet the issue. Lawful or not, the prospect of employeesbeing herded into involuntary audiences and forced to listen to union propagandais scarcely an appealing remedy in our day and time ; particularly under a statuteguaranteeing them freedom of organization. BONWIT TELLER, INC.633For the reasons cited I do not interpret the S & S decision as modifying theGoodallcase,or as authorizing the discriminatory application of no-solicitationrules.That being the essential issue here, as I view it, I find this case to beruled by theGoodalldecision.4.Summary of findingsIt is found that by the announcement of the pendency of wage increases forthe purpose of influencing employees in voting in the September 15, 1949, elec-tion ; by threatening to withhold customary and normal wage increases duringthe pendency of union activity;by Niemark's statement to the effect that wageincreases would be further deferred by the Respondent if the R. C. I. A. wonthe election;by withholding the February 1949 wage reviews and increases ; andby Burchett's statement to employees to the effect that the Respondent wouldchange its wage, promotion,and layoff policies if the Union came in;the Re-spondent had interfered with, restrained,and coerced its employees in the exer-cise of rights guaranteed in Section 7 of the Act ; and also interfered with theelection of September 15, 1949.The Respondent contends that, because of the established policy of the Boardnot to pass upon the merits of objections to an election,and to dismiss themwithout prejudice to the filing of a new petition for election,in any case wheremore than a year has elapsed since the disputed election,the objections hereshould be dismissed.SeeContinental Limes,91 NLRB No. 209;W. C. NaborsCo., 89 NLRB 538;Barnhart Davis Company,80 NLRB 917;Neptune Meter Co.,74 NLRB 390;F.A. Smith Co.,74 NLRB 544;Desmond's Inc.,75 NLRB 1242;Edo Aircraft Corp.,76 NLRB 447. In the instant case,however,the Board hasdirected that a report upon the merits of the objections be issued by the TrialExaminer and served upon the parties.In addition,the allegations of the com-plaint require the consideration of issues and evidence identical with substantialportions of the objections.Consideration of the merits of the objections there-fore is unavoidable here ; and dismissal out of hand by the Trial Examiner with-out warrant and lacking apparent useful result.5.Alleged unfair labor practicesA number of other incidents relied on by the General Counsel and the R. C. I. A.to establish unfair labor practices, or interference with the election,have notbeen adverted to herein because not supported by a fair preponderance of thecredible evidence.Among these are the.following:(1)An incident in whichPresident Rudolph is alleged to have stated that the Respondent would not bar-gain with the R.C. I. A. if it won the election;(2) one in which Burchett is as-serted to have told an employee,in substance,that the withheld wage increaseswould be forthcoming only if the R. C. I. A. lost the election.Each of thoseissues has been resolved in favor of the Respondent.I find no substantial evidence of the following allegations of the complaint andwill recommend their dismissal:(a) Interrogation of employees concerning union affiliation;(b)Threatening employees with discharge if they joined,assisted or votedfor the R. C. I. A.;(c)Withholding of September 1949 periodic wage increases;(d) Failure and refusal to advise employees whether they would receive theFebruary and September wage increases if the R. C. I. A. won the election ;(e)Stating to employees that the Respondent would not bargain with theR. C. I. A. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurringin connection with its operations described in Section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, it will be recommended that it cease and desist therefrom and take certainaffirmative action, adverted to in this section or hereinafter in the Report,necessary to effectuate the policies of the Act.It has been found that by withholding its periodical wage review, due inthe spring of 1949, because of the pendency of the union organizational campaign,the Respondent was acting in violation iof Section 8 (a) (1) of the Act afterJune 1, 1949. It seems likely that at least some employees would have receivedwage increases in February if the Respondent had followed its normal practice ;and possible also that some incurred loss of income as a result.As has beennoted, though increases were subsequently granted, after the election at, the timeof the usual September review, they were retroactive only to the week afterthe election.While the Respondent's testimony is that the failure to receiveincreases in February was taken into account in determining the Septemberraises, there is no indication that there was any attempt to reimburse employeesfor probable February to September wage losses.Nor do employees seem tohave been informed even of that limited attempt at imbursement.They werethus left in the position, so far as the record discloses, of concluding that theunion activity had deprived them of increased income over a period of 6 months ;and with the expectation that if union activity ever made a reappearance, itwould happen again.'Under such circumstances an order merely requiring the Respondent to ceaseand desist from withholding its periodical review during periods of unionactivity would be inadequate to remedy or dissipate the effects of the unfairlabor practice.In order that the employees can again feel free to engage inunion activity without apprehension of loss of earnings, it is necessary that theybe reimbursed for any deprivation of wages incurred.Even that remedy willnot be completely adequate ; since charges were not filed and served until Decem-ber 1, 1949, the order must be limited to the 6 months' period preceding that date.Consequently it will be recommended that the Respondent reimburse employeesfor any loss of wages incurred from and after June 1, 1949, as a result of thewithholding of action on the February wage review.Admittedly this will createcomputation problems such as determining which, if any, employees would havereceived increases, and in what amounts ; and to what extent, if any, the Septem-ber increases may have tended to offset losses.These, however, are mattersto be determined subsequently.The parties may be able to arrive at a satis-factory settlement among themselves. If they cannot, the necessary facts canbe ascertained in compliance proceedings. It is recommended that the Board4The likelihood of actual loss is apparent from several facts among others :(1) Leonard'sestimate that 250 to 300 recommendations had already been recommended when the stoporderwas issued ;(2)Burchett'stestimony that his recommendations were usuallyaccepted;(3) Burchett's testimony that the September increases took into account theFebruary omission; (4) Leonard's testimony that 50 to 80 percent of employees with 1year's service receive an increase at least once a year. L. J. WILLIAMS LUMBER COMPANY635retain jurisdiction of the matter so as to permit it to amend, interpret, or applythe remedial order, as circumstances not presently foreseeable may require.It having been found that the unfair labor practices interfered with the em-ployees' free choice in the election of September 15, 1949, it will consequently berecommended that the election be set aside.Upon the basis of the above findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Retail Clerks International Association, AFL, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.4.The Respondent did not engage in the following unfair labor practices :(a) Interrogation of employees concerning union affiliation.(b)Threatening employees with discharge if they joined, assisted, or votedfor the R. C. I. A.(c)Withholding September 1949 periodic wage increases.(d)Failing and refusing to advise employees whether they would receivethe February and September wage increases if the R. C. I. A. won the election.(e)Stating to employees that the Respondent would not bargain with theR. C. I. A.[Recommended Order omitted from publication in this volume.]L. J. WILLIAMS, D/B/A, L.J.WILLIAMS LUMBER COMPANY AND ADAW. WILLIAMS D/B/A VARNVILLEWOOD PRODUCTS COMPANYandPLYWOOD ANDVENEER WORKERSLOCAL UNIONSNo.3130 AND 3135,UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,A. F. L.Case No. 10-CA-993. October 2, 1951Supplemental Decision and OrderOn April 24, 1951, the Board issued its Decision and Order 1 in theabove-entitled proceeding, finding, among other things, that by evict-ing James Henderson from a rent-free house,2 the Respondents dis-criminated with respect to his hire or tenure of employment to dis-courage membership in the Union, in violation of Section 8 (a) (3) of193 NLRB 1672.2 In its Decision, the Board inadvertently referred to the house from which Hendersonwas evicted as being "company-owned."The record shows that the house in question wasnot owned by the Respondents at the time of the eviction ; that the house had been ownedby the Respondents but had been sold to a third party, and that, at the time of theeviction and thereafter, the Respondents were acting in a managerial capacityas care-takers of the house.96 NLRB 82.